             Case 6:21-cv-00322-ADA Document 12 Filed 04/21/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 SENSOR ELECTRONIC TECHNOLOGY, INC.,

                          Plaintiff,

          v.
                                                            Civil Action No. 6:21-CV-00322-ADA
 LITE-ON TECHNOLOGY CORPORATION,
 LITE-ON TECHNOLOGY USA, INC.,
 LITE-ON, INC., and LITE-ON TRADING USA,
 INC.,

                          Defendants.


                  AGREED MOTION FOR EXTENSION OF TIME FOR
               DEFENDANTS TO RESPOND TO PLAINTIFF’S COMPLAINT

        Plaintiff and all Defendants, by and through their undersigned counsel, file this Agreed

Motion for an Extension of Time for Defendants to Respond to Plaintiff’s Complaint. In support

thereof, the parties state as follows:

        1.       Plaintiff filed the Complaint on April 2, 2021.

        2.       The Complaint was served on defendants Lite-On Technology USA, Inc., Lite-On,

Inc., and Lite-On Trading USA, Inc. (together “Lite-On US entities”) on April 8, 2021. The current

response date is April 29, 2021.

        3.       Defendant Lite-On Technology Corporation (“Lite-On Taiwan”) waived service of

process on April 14, 2021, making its response due on July 13, 2021.

        The parties have met and conferred per L.R. CV-7(i). The Lite-On US entities have

requested and Plaintiff has consented to a 90-day extension for the Lite-On US entities to answer

or respond to the Complaint, to correspond with the response date of Lite-On Taiwan. The

additional 90 days will not alter the date of any event or any deadline already fixed by Court order.

The new response date will be July 13, 2021 for all defendants.



                                                  1
          Case 6:21-cv-00322-ADA Document 12 Filed 04/21/21 Page 2 of 3




       The parties respectfully requests that the Court enter an order granting the extension of

time for all Defendants to answer or otherwise plead to the Complaint on or before July 13, 2021.



Dated: April 21, 2021                                  Dated: April 21, 2021

Respectfully submitted,                                Respectfully submitted,


By:     /s/ Kevin S. Kudlac                            By:     /s/ Brian C. Nash
Kevin S. Kudlac (Bar No. 00790089)                     Brian C. Nash
  kevin@connorkudlaclee.com                            Texas State Bar No. 24051103
CONNOR KUDLAC LEE, PLLC                                Pillsbury Winthrop Shaw Pittman LLP
609 Castle Ridge Road, Suite 450                       401 Congress Avenue, Suite 1700
Austin, TX 78746                                       Austin, TX 78701-3797
Telephone: 512-777-1254                                Telephone: 512.580.9600
Facsimile: 512-656-5743                                Facsimile: 512.580.9601
                                                       Email: brian.nash@pillsburylaw.com
Michael B. Eisenberg ((pro hac vice to be filed)
  meisenberg@steptoe.com                               Christopher Kao (pro hac vice to be filed)
Steptoe & Johnson LLP                                    christopher.kao@pillsburylaw.com
1114 sixth Avenue                                      David J. Tsai (pro hac vice to be filed)
New York NY 10036                                        david.tsai@pillsburylaw.com
Telephone: 212-506-3900                                Pillsbury Winthrop Shaw Pittman LLP
                                                       4 Embarcadero Center, 22nd Floor
Etai Lahav (pro hac vice to be filed)                  San Francisco, CA 94111
  etai@radip.com                                       Telephone: 415.983.1000
RADULESCU LLP                                          Facsimile: 415983.1200
5 Penn Plaza, 19th Floor
New York, NY 10001                                     Attorneys for Defendants
Telephone: (646) 502-5950
Facsimile: (646) 502-5959

Attorneys for Plaintiff




                                                   2
         Case 6:21-cv-00322-ADA Document 12 Filed 04/21/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above document has

been served upon all counsel of record via the Court’s ECF system on April 21, 2021.




                                                    /s/ Brian C. Nash
                                                   Brian C. Nash




                                               3
